Citation Nr: 1002013	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel






INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974, September 1990 to May 1991, and February 2003 to June 
2004.  He also had intervening service with the Army National 
Guard from May 13, 1994 to May 28, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The record reflects that the Veteran also perfected an appeal 
on the issues of entitlement to service connection for Bell's 
palsy, right parietal headaches, and hypertension.  However, 
service connection for these disorders was granted by a March 
2008 rating decision.  In view of the foregoing, these issues 
have been resolved and are not on appeal before the Board.  
See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed.Cir.1997) 
(holding that where an appealed claim for service connection 
is granted during the pendency of the appeal, a second Notice 
of Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection).

The Veteran disagreed with the September 2005 rating decision 
which granted service connection and assigned a schedular 
rating of 10 percent disabling for left carpal tunnel 
syndrome.  He also disagreed with a January 2006 rating 
decision which denied service connection for bilateral 
hearing loss and posttraumatic stress disorder (PTSD).  A 
statement of the case (SOC) with respect to the left carpal 
tunnel claim was provided in March 2007 and a SOC for the 
PTSD and hearing loss claims was provided in April 2008; 
however, the Veteran did not perfect his appeal by submitting 
a substantive appeal with respect to these issues as required 
by 38 C.F.R. § 20.202.  Therefore, the issues addressed in 
the March 2007 and April 2008 SOCs are not before the Board 
for appellate consideration.

The Board notes that, while the Veteran requested a Travel 
Board hearing in his substantive appeal filed in October 
2005; by a June 2006 communication, he withdrew this hearing 
request.  See 38 C.F.R. § 20.704.  The Veteran did, however, 
testify at a hearing before a Decision Review Officer (DRO) 
at the RO in June 2006.  A transcript of that hearing is 
associated with the Veteran's claims folder.

In May 2009, this matter was remanded by the Board for 
additional development and adjudication.  This having been 
completed, the case has been returned to the Board for 
further review.


FINDINGS OF FACT

1. All evidence necessary for adjudication of the issue 
addressed in this decision have been obtained by VA.

2. The Veteran's diplopia is at least as likely as not 
related to service.


CONCLUSION OF LAW

Diplopia was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. C.F.R. § 
3.159(b)(1). This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

While the Board has considered the relevant legislation, 
because the action taken hereinbelow is favorable to the 
Veteran, further discussion of VCAA is not required at this 
point.  

B. Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, Veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions." Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a 
finding that clear and unmistakable evidence showed that a 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
See 38 C.F.R. § 3.304 (b).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability pre- 
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  If the Board 
finds that there is clear and unmistakable evidence that the 
Veteran's disability preexisted service, the Board must then 
determine whether there is clear and unmistakable evidence 
that a preexisting disability was not "made worse" or 
aggravated in service such that the presumption of soundness 
has been rebutted.

Here, the Board notes that the Veteran has had both active 
duty military service and service in the National Guard.  In 
this regard, the notes that the term "active military, naval, 
or air service" includes: (1) active duty; (2) any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty; and (3) any period of INACDUTRA during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a).

In order to establish basic eligibility for Veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"Veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, the 
presumption of soundness and the presumption of aggravation 
are not for application. See Laruan, supra; Paulson, supra.

Although the presumption of soundness is generally not 
applicable to active or inactive duty for training service, 
the Veteran's military service satisfies the criteria for 
Veteran status, including his service in the Army and by 
virtue of having been service-connected for other 
disabilities.  See 38 U.S.C.A. §§ 101(2),(24)(B), 1111; 38 
C.F.R. § 3.304(b).

In this case, the Veteran's service and private medical 
records do not indicate any complaints of or treatment for 
diplopia prior to 2003.

The Veteran's military records indicate that the Veteran had 
complaints of double vision and headaches in a treatment 
record dated in September 2003.  The treatment note indicated 
that the Veteran was referred for an evaluation of new onset 
diplopia and headaches since May 2003.  The Veteran reported 
new onset of diplopia, worse with right gaze, which was 
accompanied by intermittent lower right facial paresthesias 
(indicated to be resolved), as well as right retro-
orbital/temporal pain.  The Veteran was noted to have a 
history of right Bell's palsy diagnosed in 1994.

Here, the Board notes that the medical evidence shows a 
diagnosis of Bell's palsy with symptoms which included double 
vision in 1994, during a period of Active Duty for Training 
(ACDUTRA).  Although these symptoms resolved, the Veteran was 
treated for a recurrence of Bell's palsy during his period of 
active duty service in 2003.  Accordingly, by a March 2008 
rating decision, service connection for Bell's palsy was 
granted on the basis that this condition, which existed prior 
to active duty service (it was not determined that the 
initial diagnosis in 1994 during ACDUTRA was in the line of 
duty), permanently worsened as a result of active duty 
service beginning in February 2003.  However, the March 2008 
rating decision denied service connection for diplopia 
because, although the Veteran complained of double vision and 
diplopia while being evaluated for Bell's palsy, neither the 
service records nor the VA medical records documented a valid 
diagnosis of diplopia by an optometrist or an 
ophthalmologist.  

In this regard, it is noted that although the Veteran was 
afforded a VA eye examination in November 2004, the examiner 
did not have access to the Veteran's claims file.  
Significantly, with respect to diplopia, the examiner 
provided the following:  

On the red lens test I got several different 
answers, but eventually the patient reported 
fusion, that is not diplopia.  In addition to that 
we did other extraocular muscles tests.  On the 
double H pattern of testing the ocular muscles I 
got overaction of the left eye in the right lateral 
superior gaze.  I also noted that the patient has a 
tendency to turn his head to the left, which 
indicates a compensation for some type of muscle 
imbalance; but in doing the cover test I found no 
discrepancy or phoria condition.  On the prism to 
fuse test, I got 11.5 prism diopters base in 
deviation and no vertical deviation.  At distance I 
got a half prism diopter base in, with about a half 
or less prism diopter down, left eye, which would 
indicate a convergence insufficiency or inability 
to turn the eyes inward, and that could be an aging 
process or decompensated phoria.  Having no prior 
records, I cannot say if that existed for long 
before the Bell's palsy or not.  (emphasis added).

In addition, the diagnosis included a finding of "no 
significant diplopia" and the examiner noted that a phoric 
condition was seen; however, apparently the Veteran had 
compensated for the double vision of longstanding duration, 
as it did not present a significant problem on examination.  

Accordingly, the Board remanded this matter in order that 
another VA eye examination should be conducted and an opinion 
obtained based on a review of the complete evidentiary 
record.  

In June 2009, the Veteran was examined by VA in connection 
with his claim.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The examiner stated that the Veteran does have 
diplopia, although he indicated that the etiology was 
questionable.  Compared to the 2004 examination, the examiner 
indicated that the current examination showed improvement.  
On reviewing the Veteran's medical records, the examiner 
stated that the 1974 records showed no diplopia, and that in 
June 1994, when the Veteran's Bell's Palsy was initially 
recorded, no diplopia was indicated.  The examiner stated 
that the first documented diplopia was in July 2003, when the 
Veteran was on active duty.  When asked whether the condition 
increased in severity on active duty, the examiner noted a 
flare-up in the 2003-2004 time frame, but based on the 
current examination, the examiner reported that there 
appeared to be an improvement, if not stabilization, in his 
condition.  The examiner then stated that the diplopia did 
not increase during the service, and stated that it has been 
too variable to determine if there is any progression.  The 
examiner went on to explain that he did not think that the 
diplopia was related to the Veteran's Bell's palsy.  In this 
regard, he noted that the Veteran has migraines which can 
compromise the tiny vessels supplying the 7th nerve, and that 
this may be the etiology of the recurrent Bell's palsy.  The 
eye muscles were noted to be controlled by the 3rd, 4th, and 
6th nerves.  The examiner stated that the diplopia was less 
likely than not caused by or the result of the Veteran's 
Bell's palsy.  The examiner, however, stated that the Veteran 
has had a continuity of his diplopia since leaving the 
service, although the examiner's testing shows it had 
improved since 2004.  The Veteran reported that the condition 
is intermittent.  The examiner stated that he could not 
resolve the true etiology of the Veteran's diplopia without 
resorting to mere speculation.  

Based on the foregoing, and resolving any doubt in favor of 
the Veteran, the Board finds that service connection for 
diplopia is warranted in this case.  

The service records for the Veteran's most recent period of 
active duty do not indicate that he had diplopia prior to 
this period of active service.  And absent clear and 
unmistakable evidence of diplopia prior to service, the 
Veteran must be presumed to have been in sound condition when 
accepted for service.  He is therefore presumed to have been 
in sound condition at the time of acceptance into such 
service.  The first evidence of diplopia was shown in July 
2003 while on active duty, and there is medical evidence of a 
current diagnosis of this condition with continuity from 
2004.  Under the circumstances, the Board finds that it is at 
least as likely as not that the Veteran's current diplopia 
was first manifested in service. Accordingly, the appeal is 
granted.

In this regard, the Board also notes that the Veteran can 
attest to factual matters of which he has first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, a lay person is generally not 
capable of making medical conclusions, thus, lay statements 
regarding causation are generally not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Without 
more, a lay person cannot provide a competent opinion 
regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.

In this case, the Board finds that the Veteran is competent 
to report having double vision since his period of active 
service in 2003 and 2004.  Lay evidence in this case is 
sufficient to establish in-service and post-service 
complaints of diplopia.  There is no evidence to indicate 
that the Veteran's statements are not credible.  The Veteran, 
however, is not capable of providing a diagnosis or making a 
medical conclusion as to causation.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the June 2009 VA examiner's 
diagnosis and opinion, which were based on a comprehensive 
review of the claims file, to include service treatment 
records and post-service treatment records, as well as an 
interview and examination of the Veteran, provides the most 
probative evidence of record with respect to the Veteran's 
current diagnosis and the etiology of that diagnosis.  And 
even though the examiner stated that he could not state the 
true etiology of the Veteran's diplopia with resort to mere 
speculation, the examiner clearly noted the first 
documentation of diplopia in July 2003 and its continuity 
since that time to the present.  



Based on the totality of the evidence, service connection for 
diplopia is warranted in this case.  


ORDER

Service connection for diplopia is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


